ORIGINAL ACTION JOURNAL ENTRY AND OPINION
{¶ 1} On April 16, 2004, relator Charles A. Walker commenced this procedendo action against Judge Timothy McCormick to compel him to rule on his petition for post-conviction relief in Statev. Walker, Cuyahoga County Court of Common Pleas Case No. CR-383771, which was filed on April 13, 2003. On June 1, 2004, Judge McCormick, through the Cuyahoga County Prosecutor's Office, filed a consolidated answer and a motion for summary judgment.
 {¶ 2} Attached to the motion for summary judgment is a copy of a journal entry which indicates that on May 26, 2004, Judge McCormick denied Walker's petition for post-conviction relief thereby rendering the petition for a writ of procedendo moot.State ex rel. Grant v. Coleman (1983), 6 Ohio St. 3d 5,450 N.E.2d 1163; State ex rel. Jerningham v. Cuyahoga Cty. Court ofCommon Pleas (1996), 74 Ohio St. 3d 278, 658 N.E.2d 723.
 {¶ 3} Accordingly, we grant the respondent's motion for summary judgment. Respondent to bear costs. It is further ordered that the clerk shall serve upon all parties notice of this judgment and date of entry pursuant to Civ.R. 58(B).
Writ denied.
McMonagle, P.J., concurs
Calabrese, Jr., J., concurs